DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ AFCP 2.0 submission, filed on 07/14/2022, in response to the rejection of claims 1-14 and 21-22 from the final office action (05/16/2022), by amending claims 1, 4, 6, 8, 11, 13; cancelling claims 15-20; and adding new claims 23-24 is NOT entered because the proposed amendment does not overcome 112(b) issue and, if further amend to overcome 112(b) issue, will require further consideration and/or search.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
	In regarding to drawing objection, see the middle of page 6, the proposed replacement drawing will overcome the objection if submitted in separated paper.

	In regarding to 35 USC 112(b) rejection, Applicants argue that the Speicifcation [0050] disclosed an example, see the briding paragraph between pages 6 and 7.
	This argument is found not persuasive.
	The specification cannot be read into the claim, particularly [0050] is one example, not a definition.

	In regarding the proposed amendment, particularly the “a backing plate configured to removably connect to the gas distribution plate via vertically aligned apertures that are defined along the backing plate and a jacket covering the first ring body, wherein the apertures defined along the iacket are threaded and configured to receive a corresponding at least one of a screw or bolt” of claim 1, the examiner cites a new reference US 20050050708 that teaches fastener 92 connecting showerhead 74 and confinement ring 76 to mixing plate 78 in a circle (Figs. 4-5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716